DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 03/30/2021 for application number 16/998,570. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 15-23 are presented for examination.

Response to Arguments
Argument 1, Applicant argues that Falash does not teach a visual representation of the first infrastructure as similarly recited in the independent claim.
Responding to Argument 1, Applicant’s argument has been fully considered but is not persuasive. Falash teaches all of the limitations of the independent claim as previously and currently recited. Falash teaches an adaptive training system and apparatus to provide real-time content to a trainee. The apparatus comprises a seat, a main display, and two or more adjustable touch displays. The main display provides the outside environment to the trainee, while the two or more adjustable touch displays provide simulated controls and cockpit views of the vehicle or aircraft. Applicant argues that Falash does not teach the “visual representation” of the first infrastructure while further arguing Falash does not teach displaying controls within the apparatus. However, Falash explicitly describes such features within the cited portions of the previous rejection. Falash teaches the two or more touchscreen displays “can be used to display a cockpit of any vehicle or the specific device the training is for…different vehicles or aircrafts” [Para. 45 of Falash]. Paras. 53-54, 87, and 111. The “visual representation of the first infrastructure” as claimed is taught by Falash’s description of displaying the cockpit views and interactive controls within a cockpit. The claims do not recite any further limitations of what more is needed to provide such a visual representation of the first infrastructure. Therefore, Falash teaches all of the limitations of the independent claim as currently recited. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falash et al. (US 2014/0186810 A1).

Regarding claims 1 -14, CNACELED
Regarding claim 15, Falash teaches a method of reconfiguring a system for simulating a cockpit, the system comprising a first infrastructure [Fig. 5, Para. 45, immersive station], a second infrastructure [Fig. 5, Para. 47, immersive stations are supported in parallel (i.e. side by side)], and an interactive computer program [Fig. 4, Para. 46, immersive platform station computer system], the first infrastructure and the second infrastructure being physically Fig. 5, Para. 47, immersive stations are supported in parallel (i.e. side by side)], the first infrastructure replicating a first portion of the cockpit intended to accommodate a first pilot [Fig. 5, (8), Paras. 45-46, 54, the input devices being used by the at least one user to train during a simulation (i.e. training devices, controls, etc.)], the second infrastructure replicating a second portion of the cockpit intended to accommodate a second pilot or an instructor station to accommodate an instructor [Fig. 5, (8), Paras. 45-46, 54, the input devices being used by the at least one user to train during a simulation (i.e. training devices, controls, etc.)], the first infrastructure comprising a first display screen [Fig. 5, (6), Para. 53, main display to simulate out-the-window virtual scene data (i.e. environment)], the second infrastructure comprising a second display screen [Fig. 5, (8), Paras. 45, 53, 111, the second and third displays can display input devices], the interactive computer program being configured to display a visual representation of the first infrastructure on the second display screen [Fig. 5, (8), Paras. 45, 53, 111, the second and third displays can display input devices, cockpit views, and virtual participants], the method comprising the steps of: 
providing as part of the first infrastructure a first assembly having an adjustable spatial configuration [Fig. 5, Para. 45, adjustable immersive station, moveable seat and input devices], the assembly comprising a first instrument module [Fig. 5, (8), Paras. 45-46, 54, the secondary and third displays can display any cockpit and training device], a first seat [Fig. 5, (4), Para. 45, seat], and the first display screen positioned with respect to one another according to a first spatial configuration [Fig. 5, (6), Para. 45, first display 3D HDTV positioned in front of user]; 
Fig. 5, Para. 45, adjustable input devices, main display, and seat]; and 
configuring the interactive computer program to display on the second display screen the visual representation of the first infrastructure as a function of the second spatial configuration [Fig. 5, (8), Paras. 45, 53, 111, the second and third displays can display input devices, cockpit views, and virtual participants].

Regarding claim 16, Falash teaches all of the limitations of claim 15 as described above. Falash further teaches providing as part of the second infrastructure a second assembly having an adjustable spatial configuration, the second assembly comprising a second instrument module [Fig. 5, (8), Paras. 45-46, 54, the secondary and third displays can display any cockpit and training device], a second seat [Fig. 5, (4), Para. 45, seat], and the second display screen positioned with respect to one another according to a third spatial configuration [Fig. 5, (6), Para. 45, first display 3D HDTV positioned in front of user]; 
changing the position of at least one of the second instrument module, the second seat, and the second display screen within the second infrastructure to transition the second assembly into the fourth spatial configuration [Fig. 5, Para. 45, adjustable input devices, main display, and seat]; and 
configuring the interactive computer program to display on the first display screen the visual representation of the second infrastructure as a function of the fourth spatial configuration [Fig. 5, (8), Paras. 45, 53, 111, the second and third displays can display input devices, cockpit views, and virtual participants].

Regarding claim 17, Falash teaches all of the limitations of claim 16 as described above. Falash further teaches wherein: the fourth spatial configuration is the first spatial configuration [Fig. 5, Para. 45, adjustable input devices, main display, and seat (i.e. each configuration can be modified to fit the user’s needs)]; the second spatial configuration is the third spatial configuration [Fig. 5, Para. 45, adjustable input devices, main display, and seat (i.e. each configuration can be modified to fit the user’s needs)]; the step of changing the position of at least one of the first instrument module, the first seat, and the first display screen comprises moving the first display screen from one side of the first seat to an opposite side [Fig. 5, Para. 45, adjustable input devices, main display, and seat (i.e. each configuration can be modified to fit the user’s needs)]; and the step of changing the position of at least one of the second instrument module, the second seat, and the second display screen comprises moving the second display screen from one side of the second seat to an opposite side [Fig. 5, Para. 45, adjustable input devices, main display, and seat (i.e. each configuration can be modified to fit the user’s needs)].

Regarding claim 18, Falash teaches all of the limitations of claim 16 as described above. Falash further teaches wherein the second infrastructure replicates the second portion of the cockpit [Fig. 5, (8), Paras. 45, 53, 111, the second and third displays can display input devices, cockpit views, and virtual participants]; the first instrument module further comprises a first shared tangible instrument module replicating a shared tangible instrument of the cockpit [Fig. 5, Paras. 45-46, 54, the input devices being used by the at least one user to train during a simulation]; and the second instrument module further comprises a second shared Fig. 5, Paras. 45-46, 54, the input devices being used by the at least one user to train during a simulation].

Regarding claim 19, Falash teaches all of the limitations of claim 16 as described above. Falash further teaches wherein the second infrastructure replicates the instructor station and the second instrument module is an instructor module that enables the instructor to manage settings of the interactive computer program [Paras. 53, 61-64, 112, selecting training material for the user with instructor oversight].

Regarding claim 20, Falash teaches all of the limitations of claim 15 as described above. Falash further teaches providing as part of the first infrastructure a main display screen [Fig. 5, (6), Para. 53, main display]; and configuring the interactive computer program to display on the main display screen a portion of a simulated environment as a function of a position of the first seat within the first infrastructure [Fig. 5, (6), Para. 53, main display to simulate out-the-window virtual scene data (i.e. environment)].

Regarding claim 21, Falash teaches all of the limitations of claim 16 as described above. Falash further teaches providing as part of the first infrastructure a first main display screen [Fig. 5, (6), Para. 53, main display]; and configuring the interactive computer program to display on the first main display screen a portion of a simulated environment as a function of a position of the first seat within the first infrastructure [Fig. 5, (6), Para. 53, main display to simulate out-the-window virtual scene data (i.e. environment)]; providing as part of the second infrastructure a second main display screen [Fig. 5, (6), Para. 53, main display]; and Fig. 5, (6), Para. 53, main display to simulate out-the-window virtual scene data (i.e. environment)].

Regarding claim 22, Falash teaches all of the limitations of claim 20 as described above. Falash further teaches wherein the cockpit is an aircraft cockpit [Para. 45, immersive station can be used to simulate any vehicle or aircraft].

Regarding claim 23, Falash teaches all of the limitations of claim 21 as described above. Falash further teaches wherein the cockpit is an aircraft cockpit [Para. 45, immersive station can be used to simulate any vehicle or aircraft].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179